Bleckley, Judge.
1. The answer of the garnishee was made on the first day of the second term after service of the summons. Taking the provisions of the Code altogether, we think the answer was in time. It was clearly so, if the garnishment had issued on attachment. Code, §3304. There is no express requirement that the answer shall be earlier in other cases, at the hazard of immediate judgment. See §3536.
2. The traverse of the answer which the court ordered stricken on motion, was argumentative, vague, and desultory. It presented no direct issue on the truth of the answer. It rambled about, and was almost as vagrant as the wind. We cannot doubt but that it was properly stricken.
3. Let it be admitted that the evidence rejected was admissible, still, with it in, the result must have been the same as it was. A new trial to bring it before another jury would be idle.
4. The court did not err in withdrawing the issue from the jury, and in passing an order sustaining the answer and discharging the garnishee, the evidence being insufficient to make a prima facie case in opposition to the answer. Code, §3159. The action of the court was in the nature of a non suit.
Judgment affirmed.